A COUNT in malicious prosecution alleged that the defendant, intending, &c., went before a justice, &c., and falsely, &c., and without, &c., charged the plaintiff, &c., and thereupon falsely, &c., and without, &c., procured the justice to make his warrant, &c. Held, that the count was not objectionable because the alleged charge did not authorize the issuing of the warrant.
A count in such action stated that the defendant contriving, &c., heretofore, viz., on, &c., at, &c., falsely and maliciously, and without any reasonable or probable cause whatever, charged the plaintiff with having committed perjury, and with having wilfully and feloniously, &c., sworn false, &c., and on the last-mentioned charge, on, &c., at, &c., falsely and maliciously, and without any reasonable or probable cause whatever, procured the plaintiff to be arrested by his body, and to be imprisoned for the space of twelve hours, *417and until the defendant, afterwards, on, &c., at, &c., falsely and maliciously, and without any reasonable or probable cause whatever, procured the plaintiff to be conveyed in custody before Aaron Mote, then and there being a justice of the peace, &c., to be examined, &c.; that said justice, having heard and considered all that the defendant could say against the plaintiff, touching and concerning the said supposed offence, adjudged that the plaintiff was not guilty, &c., and caused him to be discharged, &c. To the plaintiff’s damage, &c. Held, that this count was not so defective as to authorize the Court to instruct the jury to disregard it.
In such suit against A. B., an affidavit charging the plaintiff, &c., proved to have been made by A. B., and agreeing with that described in the declaration, is admissible evidence for the plaintiff.
If a count would be considered good after verdict for the plaintiff, the jury ought not to be charged to disregard it.